Bernard S. Meyer, J.
This motion to strike the action from the calendar is granted and the action is stricken from the calendar. Plaintiff errs in his construction of the Special Rule Requiring Physical Examination and Exchange of Medical Information (Rules of Appellate Division, 2d Dept., part 4). Rule VI of part 4 provides that “No cause otherwise eligible to be noticed for trial may be noticed unless there has been compliance with this part, or an order dispensing with compliance ’ ’. While it is true that defendant may demand a physical examination under rule I of that fart, he is not obligated to. Plaintiff also may initiate physical examination procedure and until one of the parties has may not notice the case for trial.